        Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 1 of 12




    In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 12-298V
                                 Filed: September 28, 2018

************************                                     UNPUBLISHED
SHELAINE HARMON,         *
                         *                                   Case No. 12-298V
     Petitioner,         *
                         *                                   Chief Special Master Dorsey
v.                       *
                         *                                   Damages Award; Proffer;
SECRETARY OF HEALTH      *                                   Human Papillomavirus (“HPV”)
AND HUMAN SERVICES,      *                                   Vaccine; Gardasil; Central Nervous
                         *                                   System (“CNS”) Demyelinating
     Respondent.         *                                   Disorder.
************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

       On May 8, 2012, Shelaine Harmon (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”).2 Petitioner alleged that the
Gardasil human papillomavirus (“HPV”) vaccine she received on June 4, 2009, caused her to
develop a chronic autoimmune demyelinating illness. Petition at 1. On June 6, 2017, the
undersigned issued a decision finding that petitioner was entitled to compensation.

       On September 27, 2018, respondent filed a Proffer on Award of Compensation
(“Proffer”). In the Proffer, respondent represented that petitioner agrees with the proffered
1
  The undersigned intends to post this decision on the United States Court of Federal Claims'
website. This means the decision will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion
of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this
unpublished ruling contains a reasoned explanation for the action in this case, the undersigned is
required to post it on the United States Court of Federal Claims’ website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa.


                                                 1
        Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 2 of 12



award. Proffer at 1-2. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

         (1) A lump sum payment of $1,473,004.35, representing compensation for lost
             earnings ($962,754.83), pain and suffering ($250,000.00), and life care expenses
             expected to be incurred during the first year after judgment ($260,249.52), in
             the form of a check made payable to petitioner.

         (2) A lump sum payment in the amount of $291,514.17, representing compensation
             for satisfaction of the State of Illinois Medicaid lien, payable jointly to
             petitioner and the Illinois Department of Healthcare & Family Services.

         (3) A lump sum payment in the amount of $162,383.80, representing compensation
             for satisfaction of the State of Michigan Medicaid lien, payable jointly to
             petitioner and the Michigan Department of Health & Human Services.

         (4) An amount sufficient to purchase the annuity contract described in section II.D.
             of the Proffer.

Proffer at 3-5.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3



       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2
             Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 3 of 12

                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


SHELAINE HARMON,

                  Petitioner,

v.                                                              No. 12-298V
                                                                Chief Special Master Dorsey
SECRETARY OF HEALTH AND                                         ECF
HUMAN SERVICES,

                  Respondent.



                RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         Respondent engaged life care planner Laura E. Fox, MSN, RN, CDDN, CNLCP, and

petitioner engaged Susan Guth, LGSW, C-ASWCM, CCM, CLCP, to provide an estimation of

Shelaine Harmon’s future vaccine-injury related needs. For the purposes of this proffer, the term

“vaccine related” is as described in the Chief Special Master’s Ruling on Entitlement, filed June

6, 2017. All items of compensation identified in the life care plan are supported by the evidence,

and are illustrated by the chart entitled Appendix A: Items of Compensation for Shelaine

Harmon, attached hereto as Tab A. 1 Respondent proffers that Shelaine Harmon should be

awarded all items of compensation set forth in the life care plan and illustrated by the chart

attached at Tab A. 2 Petitioner agrees.


         1
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.

         2
           The parties have no objection to the proffered award of damages. Assuming the Chief Special Master
issues a damages decision in conformity with this proffer, the parties intend to waive their right to seek review of
such damages decision, recognizing that respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek
                                                         -1-
          Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 4 of 12

         B.       Lost Earnings

         The parties agree that based upon the evidence of record, Shelaine Harmon has suffered

past loss of earnings and will suffer a loss of earnings in the future. Therefore, respondent

proffers that Shelaine Harmon should be awarded lost earnings as provided under the Vaccine

Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent proffers that the appropriate award for Shelaine

Harmon’s lost earnings is $962,754.83. Petitioner agrees.

         C.       Pain and Suffering

         Respondent proffers that Shelaine Harmon should be awarded $250,000.00 in actual pain

and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

         D.       Past Unreimbursable Expenses

         Petitioner represents that she has not incurred past unreimbursable expenses related to her

vaccine-related injury.

         E.       Illinois Medicaid Lien

         Respondent proffers that Shelaine Harmon should be awarded funds to satisfy a State of

Illinois lien in the amount of $291,514.17, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action that the State of Illinois may have against

any individual as a result of any Medicaid payments the State of Illinois has made to or on behalf

of Shelaine Harmon from the date of her eligibility for benefits through the date of judgment in

this case as a result of her vaccine-related injury suffered on or about June 4, 2009, under Title

XIX of the Social Security Act.

         F.       Michigan Medicaid Lien

         Respondent proffers that Shelaine Harmon should be awarded funds to satisfy a State of

Michigan lien in the amount of $162,383.80, which represents full satisfaction of any right of


review of the June 6, 2017 decision finding petitioner entitled to an award under the Vaccine Act. This right accrues
following entry of judgment.
                                                         -2-
             Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 5 of 12

subrogation, assignment, claim, lien, or cause of action that the State of Michigan may have

against any individual as a result of any Medicaid payments the State of Michigan has made to or

on behalf of Shelaine Harmon from the date of her eligibility for benefits through the date of

judgment in this case as a result of her vaccine-related injury suffered on or about June 4, 2009,

under Title XIX of the Social Security Act.

II.      Form of the Award

         The parties recommend that the compensation provided to Shelaine Harmon should be

made through a combination of lump sum payments and future annuity payments as described

below, and request that the Special Master’s decision and the Court’s judgment award the

following: 3

         A. A lump sum payment of $1,473,004.35, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($260,249.52), lost earnings

($962,754.83), and pain and suffering ($250,000.00), in the form of a check payable to

petitioner, Shelaine Harmon.

         B. A lump sum payment of $291,514.17, representing compensation for satisfaction of

the State of Illinois Medicaid lien, payable jointly to petitioner and

                           Illinois Department of Healthcare & Family Services
                                           Bureau of Collections
                                        Technical Recovery Section
                                          401 S. Clinton, 5th Floor
                                          Chicago, IL 60607-3800
                                       Case #: 93-237-0000K22520
                                         Attn: Mr. Nicholas Flores

Petitioner agrees to endorse this payment to the Illinois Department of Healthcare & Family

Services.



         3
           Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future lost
earnings, and future pain and suffering.
                                                         -3-
             Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 6 of 12



         C. A lump sum payment of $162,383.80, representing compensation for satisfaction of

the State of Michigan Medicaid lien, payable jointly to petitioner and

                            Michigan Department of Health & Human Services
                                     Third Party Liability Division
                                            P.O. Box 30435
                                       Lansing, MI 48909-7979
                                      Medicaid ID #: 0006798329
                                       Attn: Ms. Rachel Sebolt

Petitioner agrees to endorse this payment to the Michigan Department of Health & Human

Services.

         D. An amount sufficient to purchase an annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 5 from

which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Shelaine Harmon, only so long as Shelaine Harmon is alive at the time a particular payment is



         4
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
         5
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
         6
           Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System
of Records, No. 09-15-0056.
                                                         -4-
        Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 7 of 12

due. At the Secretary’s sole discretion, the periodic payments may be provided to petitioner in

monthly, quarterly, annual or other installments. The “annual amounts” set forth in the chart at

Tab A describe only the total yearly sum to be paid to petitioner and do not require that the

payment be made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Shelaine Harmon, is alive at the time that a particular payment is

due. Written notice shall be provided to the Secretary of Health and Human Services and the

Life Insurance Company within twenty (20) days of Shelaine Harmon’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Shelaine Harmon:                         $1,473,004.35

       B.      Illinois Medicaid lien:                                               $ 291,514.17

       C.      Michigan Medicaid lien:                                               $ 162,383.80

       D.      An amount sufficient to purchase the annuity contract described
               above in section II.D.



                                                 -5-
       Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 8 of 12

                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   HEATHER L. PEARLMAN
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/Robert P. Coleman, III
                                   ROBERT P. COLEMAN, III
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 305-0274

Dated: September 27, 2018




                                     -6-
                                  Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 9 of 12
                                               Appendix A: Items of Compensation for Shelaine Harmon                                          Page 1 of 4

                                           Lump Sum
                                          Compensation    Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION      G.R *    M      Year 1        Years 2-5       Year 6        Years 7-10      Year 11       Years 12-34    Years 35-Life
                                              2018         2019-2022        2023         2024-2027        2028         2029-2051       2052-Life
Medicare Part B Premium      5%       M        1,608.00       1,608.00       1,608.00       1,608.00       1,608.00        1,608.00
Medicare Part B Deductible   5%   *                                                                                                         183.00
Medicare Supp Premium        5%       M        2,218.56       2,218.56       2,218.56       2,218.56       2,218.56       2,218.56        1,692.00
Medicare Supp MOP            5%                2,240.00       2,240.00       2,240.00       2,240.00       2,240.00       2,240.00
Medicare Part D Premium      5%       M          212.40         212.40         212.40         212.40         212.40         212.40          212.40
Medicare Part D Rx           5%       M        2,838.36       2,838.36       2,838.36       2,838.36       2,838.36       2,838.36        2,838.36
PCP                          5%   *
Neurology                    5%   *
Plasmapheresis               5%   *
MRI Brain                    5%   *
MRI Cervical Spine           5%   *
Sedation for MRIs            5%   *
MRI Thoracic Spine           5%   *
Swallow Study                5%   *
Neuro-psych Eval             5%   *
PM&R                         4%   *
Baclofen Pump Refills        5%   *
Baclofen Pump Repl.          5%   *
Urology                      5%   *
Cystoscopy                   5%   *
Urinalysis                   5%   *
Urine Culture                5%   *
Renal Ultrasound             5%   *
Post Void Residual           5%   *
Cystometrography             5%   *
Pain Mngt                    5%   *
Integrative Medicine         4%   *
Ophthalmology                5%   *
Visual Field Testing         4%   *
Nutrition                    4%                  120.00
Psychiatry                   5%   *
                                      Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 10 of 12
                                                   Appendix A: Items of Compensation for Shelaine Harmon                                         Page 2 of 4

                                               Lump Sum
                                              Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION          G.R *    M      Year 1        Years 2-5       Year 6        Years 7-10      Year 11       Years 12-34   Years 35-Life
                                                  2018         2019-2022        2023         2024-2027        2028         2029-2051      2052-Life
Counseling                       4%   *
ER                               5%   *
Hospitalization                  5%   *
Supra-pubic Catheter Insertion   5%   *
Care Manager                     4%       M        3,600.00       3,600.00       3,600.00       3,600.00       6,000.00       6,000.00       6,000.00
Baclofen                         5%   *
Floricet                         5%                 380.76          380.76         380.76         380.76         380.76         380.76         380.76
Colace                           4%                  73.00           73.00          73.00          73.00          73.00          73.00          73.00
Senna                            4%                  55.10           55.10          55.10          55.10          55.10          55.10          55.10
Ibuprofen                        4%                   7.30            7.30           7.30           7.30
Percocet                         5%   *
Tizanidine                       5%   *
Ativan                           5%   *             124.10          124.10         124.10         124.10
Ditropan                         5%   *
Alrex                            5%   *             480.00          480.00         480.00         480.00         480.00         480.00         480.00
Diazepam                         5%                   0.26            0.26           0.26           0.26           0.26           0.26           0.26
Zofran                           4%                 115.26          115.26         115.26         115.26
Milk of Magnesia                 4%                   1.26            1.26           1.26           1.26           1.26           1.26           1.26
Nystatin                         5%   *
EMLA                             4%                  32.36           32.36          32.36          32.36          32.36          32.36          32.36
Cranberry                        4%                 102.20          102.20         102.20         102.20         102.20         102.20         102.20
Vit D3                           4%                   3.12            3.12           3.12           3.12           3.12           3.12           3.12
Boost                            4%                 463.55          463.55         463.55         463.55         463.55         463.55         463.55
Bowel Program, Meds/Supplies     4%                                                                               25.00          25.00          25.00
Catheters & Supplies             4%   *                                                                           25.00          25.00          25.00
Wipes                            4%                 252.42          252.42         252.42         252.42         252.42         252.42         252.42
Disposable Bed Pads              4%                 120.00          120.00         120.00         120.00         120.00         120.00         120.00
Adult Briefs                     4%                 186.15          186.15         186.15         186.15         186.15         186.15         186.15
Reusable Bed Pads                4%                  77.76           77.76          77.76          77.76          77.76          77.76          77.76
Gloves                           4%                  81.90           81.90          81.90          81.90          81.90          81.90          81.90
Power Wheelchair                 4%   *
                                    Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 11 of 12
                                                 Appendix A: Items of Compensation for Shelaine Harmon                                         Page 3 of 4

                                             Lump Sum
                                            Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION        G.R *    M      Year 1        Years 2-5       Year 6        Years 7-10      Year 11       Years 12-34   Years 35-Life
                                                2018         2019-2022        2023         2024-2027        2028         2029-2051      2052-Life
Power Wheelchair Maintenance   4%   *
Manual Wheelchair              4%                4,000.00         470.59         470.59         470.59         470.59         470.59         470.59
Roho Cushion                   4%   *
AFO                            4%   *
Raised Toilet Seat             4%                  36.36           36.36          36.36          36.36          36.36          36.36          36.36
Transfer Shower Bench          4%                 253.00                         253.00
Rolling Shower Chair           4%                                                                            3,860.00         772.00         772.00
Long Handled Brush             4%                  12.60           12.60          12.60          12.60          12.60          12.60          12.60
Hand Held Shower               4%                   3.09            3.09           3.09           3.09           3.09           3.09           3.09
Walker                         4%                 100.95
Hoyer Lift                     4%   *
Slings                         4%                                                                              156.80         156.80         156.80
Electric Bed                   4%   *
Air Mattress                   4%   *
Exercise Bike                  4%                8,000.00
Adapted Utensils               4%                   50.00          20.00          20.00          20.00          20.00          20.00          20.00
Portable Ramp                  4%                  345.00          17.25          17.25          17.25          17.25          17.25          17.25
ECU                            4%                  200.00
Comm System                    4%   *
PT                             4%   *
PT Pelvic Floor                4%   *
OT                             4%   *
ST                             4%   *
Seating Clinic                 4%   *
Ass. Tech Clinic               4%   *
Massage Therapy                4%                  780.00         780.00
Live-in Caregiver              4%       M      127,750.00     127,750.00     127,750.00     127,750.00     127,750.00     127,750.00     127,750.00
Caregiver Stipend              4%       M        3,043.20       3,043.20       3,043.20       3,043.20       3,043.20       3,043.20       3,043.20
Skilled Nursing                4%       M        1,350.00       1,350.00       1,350.00       1,350.00
House Cleaning                 4%                1,440.00       1,440.00       1,440.00       1,440.00       1,440.00       1,440.00       1,440.00
Wheelchair Accessible Van      4%               46,995.00
                               Case 1:12-vv-00298-UNJ Document 139 Filed 11/05/18 Page 12 of 12
                                              Appendix A: Items of Compensation for Shelaine Harmon                                                    Page 4 of 4

                                        Lump Sum
                                       Compensation      Compensation     Compensation     Compensation     Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION   G.R *   M       Year 1          Years 2-5         Year 6          Years 7-10        Year 11         Years 12-34     Years 35-Life
                                           2018           2019-2022          2023           2024-2027          2028           2029-2051        2052-Life
Van Conversion            4%                                                                                   25,000.00          2,500.00        2,500.00
Van Maintenance           4%                   450.00            450.00          450.00           450.00          450.00            450.00           450.00
Home Modifications        0%                50,000.00
Dehumidfier               4%                    46.50             46.50            46.50            46.50           46.50            46.50            46.50
Lost Earnings                              962,754.83
Pain and Suffering                         250,000.00
Illinois Medicaid Lien                     291,514.17
Michigan Medicaid Lien                     162,383.80
Annual Totals                            1,926,902.32       150,693.41       150,166.41       149,913.41       179,783.55       154,195.55       150,003.99
                                      Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                      Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                      expenses ($260,249.52), lost earnings ($962,754.83), pain and suffering ($250,000.00): $1,473,004.35.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                      petitioner and the State of Illinois, as reimbursement of the state's Medicaid lien: $291,514.17.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                      petitioner and the State of Michigan, as reimbursement of the state's Medicaid lien: $162,383.80.
                                      Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                      Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                      Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                      Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
